United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
DEPARTMENT OF THE ARMY,
DIRECTORATE OF LOGISTICS,
JOINT BASE LEWIS-McCHORD, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2251
Issued: June 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2010 appellant filed a timely appeal from an August 18, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on June 24, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 8, 2010 appellant, then a 53-year-old materials handler, filed a traumatic injury
claim alleging that her left knee locked up on June 24, 2010 after she unloaded a truck,
dismounted a forklift and walked toward a door. She did not stop work. The employing
establishment controverted the claim on the grounds that appellant filed two weeks after the
purported incident and there was no evidence of causal relationship.
A June 25, 2010 report from an employing establishment registered nurse diagnosed a
medial collateral ligament strain and a partial medial meniscal tear. Physical capacity reports
dated June 28 and 30, 2010 and signed by a physician’s assistant at the employing establishment
released appellant to full duty.
The Office informed appellant on July 12, 2010 that additional evidence was needed to
establish her claim. It gave her 30 days to submit medical reports describing the history of
injury, examination findings, diagnosis and course of treatment as well as offering a physician’s
reasoned opinion as to how the employment incident caused or aggravated the injury.
By decision dated August 18, 2010, the Office denied appellant’s claim, finding the
medical evidence insufficient to demonstrate that the June 24, 2010 work incident caused or
aggravated a left knee condition.
LEGAL PRECEDENT
An employee seeking compensation under the Act has the burden of establishing the
essential elements of her claim by the weight of reliable, probative and substantial evidence,2
including that she is an “employee” within the meaning of the Act and that she filed her claim
within the applicable time limitation.3 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

2

evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
The evidence supports that appellant unloaded a truck, dismounted a forklift, and walked
toward a door on June 24, 2010. However, she did not furnish medical opinion evidence to
establish that this employment incident caused a left knee injury. While appellant provided a
June 25, 2010 report from a registered nurse, which assessed both a medial collateral ligament
strain and meniscal tearing, and physical capacity reports signed by a physician’s assistant,
medical opinion can only be given by a qualified physician.7 Since neither a nurse nor a
physician assistant is a “physician” as defined under the Act,8 the submitted records cannot
constitute competent medical evidence. To establish her claim, appellant must submit evidence
from a physician that explain how the June 24, 2010 employment incident caused or aggravated
an injury.
Appellant contends on appeal that her supervisor was notified about her injury on
June 24, 2010 rather than July 8, 2010. However, this is not the reason that the claim was
denied. As noted, appellant failed to provide medical reports from a qualified physician
explaining how the June 24, 2010 employment incident caused a left knee condition. In the
absence of such well-reasoned medical opinion, she failed to meet her burden.
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury in
the performance of duty on June 24, 2010.

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

See Charley V.B. Harley, 2 ECAB 208, 211 (1949).

8

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238, 242 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

